Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 1 of 19 PagelD #:597

Exhibit A _

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 2 of 19 PagelD #:598

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JACQUELINE STEVENS, )
)
Plaintiff, )
)
v. ) No.17C 2853

)

U.S. DEPARTMENT OF HOMELAND ) Chief Judge Pallmeyer
SECURITY, IMMIGRATION AND )
CUSTOMS ENFORCEMENT, )
)
Defendant. )

DECLARATION OF RHONDA DENT

 

1. INTRODUCTION |
I, Rhonda Dent, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1. I am a Deputy Chief of the Immigration Law & Practice Division (ILPD) within
the Office of the Principal Legal Advisor at United States Immigration and Customs Enforcement
(ICE), within the Department of Homeland Security (DHS). I have been a Deputy Chief since
September 11, 2011. Prior to this position, I was an Associate Legal Advisor with ILPD. The
OPLA ILPD office mailing address is 1201 Maryland Avenue, S.W., STOP 5111, Washington,
D.C. 20536-5111.

2. OPLA ILPD reviews ICE-initiated appeals filed with the Board of Immigration
Appeals (Board), represents DHS before the Board in oral arguments and in supplemental briefing,
and coordinates closely with other DHS Office of the General Counsel sub-components and the
Department of Justice in’ deciding whether to pursue further review of adverse federal court

immigration decisions. OPLA ILPD provides guidance on a wide range of immigration law issues,

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 3 of 19 PagelD #:599

including criminal grounds of removability and eligibility for relief from removal. OPLA ILPD’s
attorneys also serve as legal experts on immigration fraud prevention and protection-law matters,
including refugees, asylum, withholding of removal, protection under the Convention Against
Torture and Temporary Protected Status.

3. As a Deputy Chief of OPLA ILPD, my official duties and responsibilities
include overseeing the work of ILPD attorneys such as reviewing appeal briefs, drafting legal .
guidance and drafting briefs for the Board and the Attorney General. In that respect, J am familiar —
with how OPLA ILPD responded to the February 13, 2017 Freedom of Information Act (FOIA) |
request that plaintiff Jacqueline Stevens submitted to the ICE FOIA office that is the subject of
this litigation.

4, I make this declaration in my official capacity in support of ICE’s cross-motion for
summary judgment in the above-captioned action. The statements contained in this declaration
are based upon my personal knowledge, my review of documents kept by ICE in the ordinary
course of its business activities, and information provided to me by other ICE employees in the
course of my official duties. The documents attached hereto are kept by ICE in the ordinary course
of its business activities.

5. This declaration describes the process by which OPLA ILPD searched for records
in response to Plaintiff's FOIA request and responds to certain statements made by Plaintiff. —

II. ICE’S U.S. CITIZENSHIP CLAIMS PROCEDURES

6. The ICE procedure for addressing United States citizenship (“USC”) claims is set
out in ICE Policy Directive 16001.2 “Investigating the Potential U.S, Citizenship of Individuals
Encountered by ICE,” issued November 10, 2015. The Directive is summarized in the following

paragraphs; however, a version of this Directive is available to the public (subject to limited

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 4 of 19 PageID #:600

redactions) via the ICE FOIA library, and that version has been attached to this declaration. Ex.
1. |

7. “It is ICE policy to carefully and expeditiously investigate and analyze the potential
USS. citizenship of individuals encountered by ICE.” Ex. 1 at 1. Sections 5.1(2) and (4) of the
ICE Policy Directive 16001.2 state that, if “the evidence in the case strongly suggests that the
individual is a U.S. citizen or his or her claim to U.S. citizenship is credible on its face [or] [s]Jsome
probative evidence indicates that the individual may be a U.S. citizen but the evidence is
inconclusive,” ICE will not pursue or continue detention of the individual, but may on a case-by-
case basis in consultation with counsel proceed with removal proceedings against the individual
“to more conclusively resolve his or her immigration and citizenship status if reasons remain to
believe that he or she is an alien present in the United States in violation of law.”

8. Section 2 of ICE Policy Directive 16001.2 states: that ICE officers, agents, and
attorneys have a responsibility to assess the potential USC of any individual encountered by ICE,
whether that individual makes an affirmative claim to USC or ICE personnel become aware of
certain indicia of USC. Regardless of the USC claim trigger (affirmative claim or USC indicia),
USC claims are documented via alert emails with memoranda containing a factual examination
and legal analysis of the claim, sent to shared email inboxes maintained by ERO and OPLA. Each
memorandum is created by an OPLA attorney based in the field working in conjunction with ICE
officers and agents,! and uses a standardized template approved by ICE Headquarters. The

memorandum assesses the USC claim and recommends a course of action. Ex. 1 at 5, Its purpose

 

1 As noted in Directive 16001.2, ERO or the other major ICE component, Homeland
Security Investigations (“HSI”), can also be involved in USC claims. However, due to the non-
immigration nature of HSI’s work, it is extremely rare for USC claims to arise from and involve
HSI. For the purposes of this declaration, only ERO will be referenced in this process, as they
were the only other ICE component involved in these claims.

3

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 5 of 19 PagelD #:601

is to prevent ICE personnel from inadvertently detaining a person who is a US. citizen and/or
initiating or continuing removal proceedings against a person who is a U.S. citizen. Asa result,
included in each memorandum is a legal analysis of the USC claim based on facts available to the
agency at the time of drafting, as well as a recommendation on a course of action regarding removal
proceedings, in particular whether the agency should initiate, continue, or move to terminate the
actual or contemplated removal proceedings based on the facts available to the agency at the time.

9. Since the memorandum is almost entirely attorney work product and contains
recommendations for courses of action between attorneys and clients, it is marked draft, pre-
decisional and deliberative, privileged attorney-client communication, attorney work product, and
as containing sensitive personally identifiable information (“PII”).

10. The memorandum is submitted by the local OPLA field office to ICE Headquarters
ERO and OPLA ILPD? for review, which either concur with the conclusion(s) and
recommendation(s) in the memorandum or decline to concur and request alternate courses of
action. If more information or further analysis is required, the local field attorney and an attorney
from OPLA ILPD will work together to address all concerns.

11. Once ERO Headquarters and OPLA ILPD have reached a decision, a copy of the
memorandum is finalized. The final copy is sent via email to the shared email inboxes maintained
by ERO and OPLA. As a best practice, this version of the memorandum should be saved to
OPLA’s case management database (PLAnet) along with the email signaling OPLA ILPD and

. ERO Headquarters concurrence (or lack thereof) with the field’s recommendation, marked in that

 

2 Pursuant to a realignment of duties at OPLA Headquarters on September 2, 2019, the
OPLA Enforcement and Removal Operations Law Division took over primary responsibility for
the USC claims review process, with assistance from ILPD. For all periods relevant to this
litigation, ILPD was responsible for OPLA Headquarters review of USC claims.

4

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 6 of 19 PagelD #:602

database as pre-decisional, attorney work product, privileged attorney-client communication, and
containing sensitive PII. Because ICE Policy requires that each USC claim memorandum be
submitted within one business day from the time ICE first becomes aware of a claim to citizenship
| for detained individuals, id. at section 5.1(2)(a), and such memoranda are always subject to updates
as new facts are gathered or the law evolves, they are never considered final even after being sent
to the shared email inboxes and saved to PLAnet. Specifically, each memorandum will be revised
and re-elevated for review if new information is developed, either through subsequent ICE
investigation or based on information or documents received from the individual claiming to be a
U.S. citizen or from that individual’s attorney. Jd. at section 5.1(2)(e). As a best practice, ICE
officers and agents are expected to make a notation in the appropriate case management system
and/or database of the findings on USC and recommendation and to update the notation(s) if
findings or recommendations change.
Ill. ROLE OF USC MEMORANDA IN LIT IGATION
12. USC memoranda are created in anticipation of foreseeable immigration and/or
federal court proceedings. Specifically, each memorandum is prepared by an OPLA field attorney
and reviewed by attorneys at OPLA Headquarters in order to advise their clients (ERO personnel)
about the best course of action based on the information available to the agency at the time, both
with respect to that particular respondent’s immigration proceedings and with an eye to minimizing
potential future litigation by the respondent against the agency.
13. Section 3.2 of ICE Policy Directive 16001.2 lays out the three categories of
individuals encountered by ICE for which USC memoranda apply: (1) individuals currently in
removal proceedings (either before ICE ‘or the Department of Justice Executive Office for

Immigration Review); (2) individuals arrested and taken into ICE custody pursuant to the agency’s

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 7 of 19 PagelD #:603

civil immigration authorities; and (3) individuals subj ect to ICE immigration detainers.

14. In all three situations, the individuals for which USC memoranda are created will
currently be, or are reasonably anticipated to be, respondents in removal proceedings at the time
the memoranda are prepared. Therefore, every USC memorandum is prepared specifically in
anticipation of formal, adversarial immigration proceedings conducted under 8 U.S.C. § 1229a.

15. Beyond such immigration court proceedings, there are also federal litigation issues
that ICE reasonably tries to anticipate in its USC memoranda, including claims alleging the
unlawful detention of a U.S. citizen.

IV. ICE MEMORANDA ARE FOR INTERNAL AGENCY USE ONLY

16. USC memoranda are strictly for internal use and solely created for OPLA and ERO
personnel. As these USC memoranda are documents only used internally, they are not filed in
immigration court, nor shared with any other agency or federal, state, or local court. The analysis
reflected in the memorandum may be discussed with U.S. Citizenship and Immigration Services
(‘USCIS”) or Department of Justice attorneys in federal immigration litigation related to that
particular individual during deliberations regarding litigation strategy.2 However, the document
itself is not generally released.

17. Therefore, contrary to the claims in Plaintiff's summary judgment motion, ICE does
not “frequently” release USC claims memoranda in the context of litigation. Dkt. 55 at 16. In
fact, PLAnet, the database where USC claims memoranda and resulting decisions are placed (see .

supra paragraph 11), is limited to internal agency use and restricts external access to the

 

3 Sharing between different DHS components constitutes internal agency use, as the legal
authorities delegated to these components originate from the creation of the position of the DHS
General Counsel. See 6 U.S.C. § 113(a)(1)G). Pursuant to a delegation from the Secretary of
Homeland Security, all DHS attorneys are subject to the supervision and oversight of the General
Counsel.

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 8 of 19 PagelD #:604

memoranda once they are uploaded to the database, contrary to Plaintiff's assertion otherwise.
Dkt. 55 at 16.

18. Additionally, ICE does not have the authority to grant U.S. citizenship. U.S.
citizenship can only be formally recognized by USCIS (¢.g., through issuance of a Certificate of
Citizenship) or the U.S. Department of State (e.g., through issuance of aU.S. passport). The USC
memoranda play no role in those citizenship decisions; they simply are internal documents that
reflect an agency attorney’s analysis of the best course of action with respect to a particular
respondent’s USC claim at a particular point in time, as is the concurrence (or lack thereof) of
OPLA ILPD and ERO Headquarters with that analysis and recommended course of action in each
memorandum.

19. The USC claims memoranda produced to Plaintiff in response to her FOIA request
originate from OPLA email accounts within a set period of time and reflect only the memoranda
received based on information known and analysis conducted for those USC claims for that
specific time period. As noted above, additional information ICE received subsequent to the time
period in Plaintiff's FOIA request may have resulted in changes to the factual findings, legal
analysis and recommended courses of action in one or more memoranda that were produced in

response to a specific FOIA request.

V. RESPONSE TO FACTUAL ASSERTIONS MADE IN PLAINTIFF’S SUMMARY
JUDGMENT MOTION

20, The conclusions reached by Plaintiff regarding daily averages and missing or
duplicative memos are incorrect. First, no “daily average” exists, nor can one be created. The
number of USC claims received and for which memoranda are prepared varies significantly on a
daily, weekly, and even monthly basis. OPLA ILPD does not track USC memos processed by day

or by week; all statistics are reported on a monthly, quarterly, or annual basis. The rate of USC

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 9 of 19 PagelD #:605

claims is not, as Plaintiff suggests, consistent throughout the year such that an average of the
number of claims and memoranda prepared over a given time period would correspond to a
different time period. Furthermore, the OPLA ILPD statistics about USC memoranda upon which
Plaintiff relies are aggregate data drawn from PLAnet, which does not draw a distinction between
a new USC claim memorandum and a revision to an existing USC memorandum. The statistics
relied upon therefore do not reflect unique or “new” USC claims memoranda elevated to OPLA
ILPD; it accounts for all reviews of USC claims memoranda that ILPD performed in that time
period, whether it was a new usc claim memorandum or merely a revision to an already-existing
memorandum.

21. Secondly, the list of cases identified by Plaintiff as duplicates is not accurate. In
Exhibit B to Plaintiff's declaration, she claims that 148 memoranda represent a mere 40 unique
alien cases, Dkt. 57-2, However, those 148 memoranda represent 94 unique alien cases. The
memoranda to which she refers were withheld almost entirely in full, and whatever purported
analysis she performed to de-duplicate was clearly flawed. Moreover, every one of those 148
memoranda would be counted individually under OPLA ILPD’s reported PLAnet statistics,
whether they are duplicates or not.

22. When assigned this FOJA request in 2017, OPLA ILPD tasked eight associate legal
advisors, a deputy division chief, and a division chief to search for responsive records, in addition
to pulling the contents of the OPLA USC Claims email inbox. PLAnet cannot be reliably searched
for USC claims memoranda, as the memoranda lack a common naming convention, and PLAnet
lacks the capability to search for anything but file names. OPLA ILPD provided to the ICE FOIA
office all USC memoranda that turned up in a reasonable search for the time period of January 1,

2017, until the date of the search by an OPLA ILPD attorney.

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 10 of 19 PagelD #:606

23. OPLA ILPD does not track the number of U.S. citizens detained or removed by

ICE.
VI. JURAT CLAUSE

I declare under penalty of perjury that the forgoing is true and correct to the best of my

knowledge and belief. Signed this \6 *h_ day of October, 2019.

1

Lk

Rhonda Dent, Deputy Chief

Immigration Law & Practice Division
Office of the Principal Legal Advisor

U.S. Department of Homeland Security

U.S, Immigration and Customs Enforcement
500 12th Street, 5. W., Stop 5009
Washington, DC 20536-5009

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 11 of 19 PagelD #:607

Exhibit 1

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 12 of 19 PagelD #:608

16001.2: Investigating the Potential U.S. Citizenship of

1,

2.

Individuals Encountered by ICE

Issue Date: = November 10, 2015
Effective Date: November 10, 2015
Superseded: ICE Policy No. 16001.1: Superséding Guidance on Reporting
and Investigating Claims to United States Citizenship (Nov, 19,
2009).
Federal Enterprise Architecture Number: 306-112-002b

Purpose/Background. This Directive establishes ICE policy and procedures for
ensuring that the potential U.S. citizenship of individuals encountered by U.S.
Immigration and Customs Enforcement (ICE) officers, agents, and attorneys is
immediately and carefully investigated and analyzed. The Immigration and Nationality
Act of 1952, as amended (INA), sets forth the parameters for U.S. citizenship by virtue of
birth in the United States. Additionally, the INA and various related statutes codify
numerous avenues by which an individual may derive, acquire, or otherwise obtain U.S.
citizenship other than through birth in the United States, As a matter of law, ICE cannot
assert its civil immigration enforcement authority to arrest and/or detain a USS. citizen.
While performing their civil immigration enforcement chities, ICE officers, agerits, and
attorneys may encounter individuals who are not certain of their citizenship status, who
claim to be U.S, citizens, and/or for whom there are indicia warranting further
examination to determine whether they may be U.S. citizens,

Policy. It is ICE policy to carefully and expeditiously investigate and analyze the
potential U.S, citizenship of individuals encountered by ICE. ICE officers, agents, and
attorneys should liandle these matters with the utmost care and highest priority,
recognizing that, while some cases may be easily resolved, many may require additional
investigation and substantial legal analysis, particularly in light. of the. complexity of U.S,
citizenship and nationality law.

‘ICE personnel must assess the potential U.S, citizenship of an individual encountered by -

ICE. if the individual makes or has made a claim to U.S. citizenship, as well as when
certain indicia of potential U.S, citizenship, as identified in this Diréctive, are present: ina
case even if the individual does not affirmatively make a claim to U. S, citizenship. In all
situations where an individual’s potential U.S. citizenship requires further investigation,
Enforcement and Removal Operations (ERO) and Homeland Security Investigations
(HSI) personnel must consult with the Office of the Principal Legal Advisor’s (OPLA)

Jocal Office of the Chief Counsel (OCC), as prescribed in this Directive.

 

Investigating the Poiential US, Citizenship of Individuals Ericountered by ICE.

 

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 13 of 19 PagelID #:609

3.1.

Definitions. The following definitions apply for purposes of this Directive only,

Indicia of Potential U.S. Citizenship. Circumstances that tend to indicate that an
individual may be a U.S. citizen. Indicia are not conclusive evidence that the individual is
a U.S. citizen but factors that trigger the need for further investigation. With respect to
individuals encountered by ICE, the existence of any of the following factors should Jead

to further investigation of the individual’s U.S. citizenship:

me
Nee

vu
NM

i
Nae

Ww
——

p>
ee

nN
~~

os ~~] -

Oo
—

 

 

Investigating the Potential U.S. Citizenship of Individuals Encountered by ICE

 

 
Case:

3.2

3.2.

43.

4,4,

4,5.

1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 14 of 19 PageID #:610

Individual Encountered by ICE. An individual who is:

1) Arrested and taken into ICE custody pursuant to the agency’s civil immigration
authorities, including those released from such custody pending a decision on
removal or execution of a remoyal order;

2) Subject to, or may become subject to, a request made by ICE that another law
enforcement agency continue to hold the individual for up to 48 hours following the
-completion of his or her criminal custody, i.e., an “immigration detainer;”! and/or

3) In proceedings before the Executive Office for Immigration Review (EOIR) or
administrative removal proceedings before ICE, including but not limited to pursuant
to sections 217, 235,238(b), or 241(a)(5) of the INA,

Probative Evidence of U.S. Citizenship. A unique policy standard adopted by ICE
meaning that the evidence. before the agency tends to show that the individual may, in
fact, be a U.S. citizen. U.S. citizenship need not be shown by a preponderance of the
evidence for the agency to find that there is some probative evidence of U.S. citizenship.

Responsibilities.

ERO Officers, HSI Agents, and OCC Attorneys have responsibilities under Section
5.1 of this Directive.

ERO Field Office Directors (FODs), HSI Special Agents in Charge (SACs), and
OPLA Chief Counsels are responsible for providing appropriate supervisory oversight to
ensure officers, agents and attorneys in their respective offices comply with the policy ~
(see section 2) and procedures (see section 5) prescribed in this Directive.

FODs are responsible for ensuring that all state and local officers with delegated
immigration authority pursuant to INA § 287(g) within their area of responsibility. have
the training and oversight necessary to understand and adhere to this Directive, and
thoroughly investigate all U.S. citizenship claims made by individuals encountered by

287(g)-designated officers,

Headquarters (HQ) OPLA, ERO, and HSI have responsibilities under section 5.1(3).
(Headquarters Review).

The Executive Associate Directors for ERO and HSI, and the Principal Legal
Advisor, or their designees, are responsible for providing appropriate supervisory
oversight to ensure officers, agents and attorneys in their respective offices comply with
the policy (see section 2) and procedures (see section 5) of this Directive.

 

1 ‘This includes individuals subject to the former Form 1-247 (Immigration Detainer — Notice of Action), Form
1-247D (Immigration Detainer — Request for Voluntary Action), Form 1-247X (Request for Voluntary Transfer)
when this form requests detention rather than simply riotification, and/or any successor form serving the same or

substantially similar process.

 

Tnvestigating the Potential U.S. Citizenship of Individuals Encountered by ICE

 

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 15 of 19 PagelD #:611

5. Procedures/Requirements. An ICE officer, agent or attorney must assess the potential
U.S. citizenship of an individual encountered by ICE if the individual makes or has made
a claim to U.S. citizenship or, even in the absence of such a claim, when indicia of
potential U.S. citizenship are present in a case, The ICE Directorate that first encounters
the individual is generally responsible for identifying indicia of potential U.S. citizenship.

5,1, Procedures for Investigating and Assessing Potential U.S. Citizenship.

1) Factual Examination. The assessment of potential U.S. citizenship under this
Directive must include a factual examination and a legal analysis and shall include a
check of all available DHS data systems and any other reasonable means available to
the officer, In general, the factual examination should be conducted by the ICE
operational Directorate (ERO or HSI) that first encountered the individual. In cases
where the OCC first encounters the individual, ERO should generally conduct the
factual examination in coordination with the OCC, :

   

>)
b) Pe : ,
|
———_—_—_
ee
ee
) ee,
PF |

 

Jnvestizating the Potential U.S, Citizenship of Individuals Encountered by ICE

 

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 16 of 19 PagelD #:612

2)

 

Preparing and Submitting Memorandum. Afier the factual examination is
completed, ERO or HSI (whichever conducted the factual examination) and the
relevant OCC must jointly prepare and submit a memorandum for HQ review, using
as a guide the attached HQ-approved template, which assesses the claim and
recommends a course of action,

a)

b)

Absent extraordinary circumstances, this memorandum must be submitted no
more than one business day from the time ERO, HSI, or OPLA first becomes
aware of a claim or indicia of potential U.S. citizenship if the individual is subject _
to an immigration detainer or is detained in ICE custody. In all other cases, the
memorandum must be submitted as promptly as practicable,

For purposes of such memoranda, the legal analysis must indicate whether, in the
OCC’s view:

1) The evidence in the case strongly suggests that the individual is a U.S. citizen
or his or her claim to U.S. citizenship is credible on n its face;

' 2) Some probative evidence indicates that the individual may be a U.S. citizen

d)

but the evidence is inconclusive; or
3) No probative evidence indicates that the individual is a U.S, citizen.

The memorandum must be clearly annotated as containing pre-decisional,
privileged attorney-client communication, attorney work product, and sensitive
personally identifiable information.

Upon completion, the memorandum must be elevated via ¢-mail to the HQ OPLA
Immigration Law and Practice Division at and

either the HQ ERO Assistant Director for Field Operations at
or to the HQ HS] Domestic Operations Manager

assigned responsibility for the relevant SAC office, as appropriate.

Any significant change in circumstances in a case elevated to HQ should be
reported in the same manner as outlined in the preceding subparagraph, as well as

 

Investigating the Potential U.S. Citizenship of Individuals Encountered by ICE

 

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 17 of 19 PagelD #:613

7

to any previously assigned HQ points of contact, as an update to the original
memorandum.

3) Headquarters (HQ) Review.

4)

a)

HQ OPLA and either HQ ERO or HQ HSI will respond to the field with a
decision on the recommendation within one business day of receipt of the
memorandum by detained claimants and individuals subject to an immigration
detainer. In all other cases a decision will be made as promptly as practicable.

Detainer/Custody Determination.

a)

b)

dq)

In those cases involving individuals who fall within section 5.1(2)(b)(1) or
5,1(2)(b)(2) of this Directive (cases involving strong/facially credible or probative
evidence of U.S. citizenship): ;

1) ICE should not lodge an immigration detainer against or arrest the individual.

2) If ICE has already lodged an immigration detainer against the individual, it
should be immediately cancelled.

3) If the individual is already in ICE custody, he or she should be immediately
released. * ,

4) Ifthe individual has been released from ICE custody on conditions, those
- conditions should be re-evaluated in consultation with OPLA.

Where the field’s initial recommendation to HQ is that an individual falls within
section 5.1(2)(b)(1) or 5.1(2)(b)(2) of this Directive, it is not necessary to await
HQ concurrence before cancelling an immigration detainer, releasing the
individual from custody, or terminating conditions of release.

On a case-by-case basis and in consultation with OPLA, an individual determined
by ICE to fall within section 5,1(2)(b)(1) or 5.1(2)(b)(2) of this Directive may be
placed in removal proceedings on EOIR’s non-detained docket to more
conclusively resolve his or her immigration and citizenship status if reasons
remain to believe that he or she is an alien present in the United States in violation

of law.

Where no probative evidence of U.S. citizenship exists (section 5,1(2)(b)(3) of
this Directive) and probable cause exists that the individual is a removable alien, .
it is permissible to lodge an immigration detainer in the case, arrest the individual,

. and/or process the individual for removal,

In any case in which there is uncertainty about whether the evidence is probative
of U,S. citizenship, IGE should not detain, arrest, or lodge an immigration

 

Investigating the Potential U.S. Citizenship of Individuals Encountered by ICE

 

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 18 of 19 PagelD #:614

71,
72.
73.
74,
75.
7.6.

TM,

detainer against the individual and should cancel any immigration detainer
already lodged by ICE.

f) Where ICE determines that it will not proceed further with an enforcement action
due to the U.S. citizenship claim, the individual should be informed that he or she
_ may attempt to obtain proof of U.S. citizenship by submitting a passport |
application to the Department of State (hitp://travel.state.gov/passport) or filing an
Application for Certificate of Citizenship, Form N-600, with U.S. Citizenship and
Immigration Services (www.uscis.gov/n-600),
5) Case Management,

a) ICE officers and agents will make a notation in the appropriate database(s) (¢.g.,
ENFORCE Alien Booking Module and/or Alien Removal Module), and place a
copy of the memorandum and resulting decision, properly marked as containing
attorney work product, attorney-client communication, and sensitive personally
identifiable information in the individual’s A-file, if one already exists.

b) ICE attorneys will save the memorandum in the PLAriet case management system
and document the resulting HQ decision and other information about the. claim by
completing the “USC Claims” section in PLAnet.

Recordkeeping. Records generated pursuant to this directive are maintained in the Alien
File, Index, and National File Tracking System of Records, 76 Fed. Reg. 34233 (June 13,
2011), the Gérieral Counsel Electronic Management System (GEMS), 74 Fed. Reg.
41914 (August 19, 2009), the Immigration and Enforcement Operational Records
(ENFORCE), 75 Fed, Reg, 23274 (May 3, 2010), and any other applicable system. The
memorandum and resulting HQ decision will be also be sayed in PLAnet.

Authorities/References.

Immigiation and Nationality Act (INA) § 101(b) and (c).
INA §§ 301 - 303. |

INA §§ 306 - 309.

INA § 316.

INA §§ 319 - 320.

INA § 322.

INA §§ 328 - 329,

 

Investigating the Potential U.S, Citizenship of Individuals Encountered by ICE

 

 
Case: 1:17-cv-02853 Document #: 67-1 Filed: 10/18/19 Page 19 of 19 PagelD #:615

7.8. Section 303 of the Covenant to Establish a Commonwealth of the Northern Mariana
, Islands in Political Union with the United States of America, Pub, L. No. 94-241, 90 Stat,
263, 266 (set out as a note to 48 U.S.C. § 1801).

8, Attachments.
8.1, Sample — USC Claims Memorandum Template.

9, No Private Right, This document provides only internal ICE policy guidance, which may
be modified, rescinded, or superseded at any time without notice, It is not intended to, does
not, arid may not be relled upon to create or diminish any rights, substantive or procedural,
enforceable at law or equity by any party in any criminal, civil, or administrative matter.

Likewise, no limitations ate placed by this guidance on the otherwise lawful enforcement or
litigative prerogatives of the Department of Homeland Security.

IQ

arah R. Saldatia

Director
U.S. Immigration and Customs Enforcement

  

 

2 This template may be periodically updated by OPLA, as new legal and policy developments warrant. In such
circumstances, OPLA will work with the Office of Policy to have the updated template posted to the ICE Policy

Manial online environment,

 

Investigating the Potential U.S, Citizenship of Individuals Encountered by ICE

 

 
